Case 6:20-cv-00487-ADA Document 69-12 Filed 04/09/21 Page 1 of 7




               EXHIBIT 12
Case 6:20-cv-00487-ADA Document 69-12 Filed 04/09/21 Page 2 of 7



           WILEY ELECTRICAL AND
         ELECTRONICS ENGINEERING
                DICTIONARY
Case 6:20-cv-00487-ADA Document 69-12 Filed 04/09/21 Page 3 of 7




  By the same author

        English-Spanish, Spanish-English Electrical and Computer
        Engineering Dictionary, published by John Wiley & Sons, Inc.

         Wiley s English-Spanish, Spanish-English Business Dictionary

         Wiley sEnglish-Spanish, Spanish-English Chemistry Dictionary

        Wiley s English-Spanish, Spanish-English Dictionary of
        Psychology and Psychiatry

        English-Spanish Legal Dictionary, Second Edition, published by
        Aspen Publishers
Case 6:20-cv-00487-ADA Document 69-12 Filed 04/09/21 Page 4 of 7




    WILEY ELECTRICAL AND
  ELECTRONICS ENGINEERING
         DICTIONARY




                       Steven M. Kaplan
                           Lexicographer




                         +IEEE
                           IEEE PRESS


                      ffiWILEY-
                      ~INTERSCIENCE
              A JOHN WILEY & SONS, INC., PUBLICATION
Case 6:20-cv-00487-ADA Document 69-12 Filed 04/09/21 Page 5 of 7




   Copyright © 2004 by John Wiley & Sons, Inc. All rights reserved.

   Published by John Wiley & Sons, Inc., Hoboken, New Jersey.
   Published simultaneously in Canada.

   No part of this publication may be reproduced, stored in a retrieval system or transmitted in any form or by
   any means, electronic, mechanical, photocopying, recording, scanning or otherwise, except as permitted
   under Section 107 or 108 of the 1976 United States Copyright Act, without either the prior written
   permission of the Publisher, or authorization through payment of the appropriate per-copy fee to the
   Copyright Clearance Center, Inc., 222 Rosewood Drive, Danvers, MA 01923,978-750-8400, fax 978-646-
   8600, or on the web at www.copyright.com. Requests to the Publisher for permission should be addressed
   to the Permissions Department, John Wiley & Sons, Inc., 111 River Street, Hoboken, NJ 07030, (201) 748-
   6011, fax (201) 748-6008.

   Limit of Liability/Disclaimer ofWarranty: While the publisher and author have used their best efforts in
   preparing this book, they make no representation or warranties with respect to the accuracy or
   completeness of the contents of this book and specifically disclaim any implied warranties of I
   merchantability or fitness for a particular purpose. No warranty may be created or extended by sales
   representatives or written sales materials. The advice and strategies contained herein may not be suitable
   for your situation. You should consult with a professional where appropriate. Neither the publisher nor
   author shall be liable for any loss of profit or any other commercial damages, including but not limited to
   special, incidental, consequential, or other damages.

   For general information on our other products and services please contact our Customer Care Department
   within the U.S. at 877-762-2974, outside the U.S. at 317-572-3993 or fax 317-572-4002.

   Wiley also publishes its books in a variety of electronic formats. Some content that appears in print, however,
   may not be available in electronic format.


   Library of Congress Cataloging-in-Publication Data is available.

   Kaplan, Steven M.

   Wiley Electrical and Electronics Engineering Dictionary

   ISBN 978-0-471-40224-4
Case 6:20-cv-00487-ADA Document 69-12 Filed 04/09/21 Page 6 of 7




     PREFACE AND NOTES ON THE USE OF THIS
                 DICTIONARY




 This dictionary has over 35,000 entries, each of which occupies a place in one or more of
 the many areas of expertise encompassed by electrical and electronics engineering. All
 available sources were consulted, seeking to ascertain the exact manners in which each
 term is currently utilized. Textbooks, handbooks, treatises, instruction manuals, theses, ar-
 ticles, reports, Usenet postings, and so on, were researched during the process of selecting
 the terms and writing their definitions, with a good number of entries having multiple pro-
 vided connotations.

  The Internet was used extensively throughout this project, and if one or more persons or
  entities used a given technical term in the areas covered by this dictionary, there is a decent
  chance it was taken into consideration. If any given words or phrases were used frequently
  by multiple people, in varied settings, and when referring to serious endeavors, there is a
  pretty good chance it can be found in this dictionary. Even so, some terms that continue to
  appear may not be found here. If a user feels that a given word or phrase not found in this
  dictionary should be added to a future edition, or wishes to otherwise comment on this
  book, an email maybesenttotheauthorat:wileyieee@yahoo.com.

  There are no special rules for the use of this dictionary. The user simply looks up the de-
  sired term to find its definition, plus other practical information when appropriate. When
  a word or phrase is the same as another, this is clearly stated so as to easily find the
  definition.

  This dictionary could not have been prepared without the contributions of George 1.
  Telecki, Associate Publisher at John Wiley & Sons. He had the idea for this dictionary,
  suggested the approach and format, and throughout the project provided inestimable sup-
  port and guidance.

  This dictionary has been prepared within the exquisite nature settings of Northwestern
  Austria. Mr. Wolfgang GieBer is the person who determined that I should be allowed to
  perform my work as an author in this wonderful country. I am tremendously grateful to
  him for kindly providing me with the opportunity to live here.

                                                                              Steven M. Kaplan
 Austria, Europe
 October, 2003


                                                 v
Case 6:20-cv-00487-ADA Document 69-12 Filed 04/09/21 Page 7 of 7
